           Case 1:19-cv-11467-PBS Document 11 Filed 08/16/19 Page 1 of 1
              Case l:19-cv-11467-PBS Document 8 Filed 07/26/19 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS




    ALIRIO TEIXEIRA BAPTISTA,


           Petitioner,
                                                                 CA.No. I9-11467-PBS




    TODD M. LYONS, Acting Field Office
    Director, U.S. Immigration Customs Enforcement;
    ANTONE MONIZ, Superintendent of Plymouth
    County Correctional Facility; and
    JOSEPHY D. MCDONALD, JR., Sheriff
    of Plymouth County,

           Respondents.



                               RESPONDENTS' MOTION TO DISMISS
V                                PETITIONER'S PETITION AS MOOT


           The Respondents by and through their attorney, Andrew E. LeIling, United States

    Attorney for the District of Massachusetts, hereby request that this Court dismiss the Petitioner's

    Petition as moot. As reasons therefore, Respondents state that the Petitioner was released from

    Respondents' custody on July 19, 2019.
